Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Timothy Flory on 02/25/21.

EXAMINER’S AMENDMENT
Claim 1.  A vehicular camera, said vehicular camera comprising: a housing comprising a front housing portion and a rear housing portion; wherein said front housing portion includes a lens assembly comprising a lens barrel and at least one lens; wherein said rear housing portion includes a connector portion configured to connect to a wire harness of a vehicle when said vehicular camera is disposed at the vehicle; wherein, with said front housing portion and said rear housing portion joined together, an inner cavity of said housing is established; an imager circuit board disposed in the inner cavity of said housing, wherein said imager circuit board comprises a first side and a second side separated by a thickness of said imager circuit board, and wherein an imager is disposed at the first side of said imager circuit board and is in optical alignment with said at least one lens; a connector circuit board disposed in the inner cavity of said housing and retained therein by said spring element, wherein circuitry of said connector circuit board is electrically connected to circuitry of said imager circuit board; wherein said imager circuit board is retained in the inner cavity by a spring element that engages said rear housing portion and urges said imager circuit board relative to said rear housing portion in a direction parallel to a longitudinal axis of said lens assembly and in a direction toward said lens barrel; wherein said spring element comprises connector tabs extending from a portion of said spring element that engages said imager circuit board, and wherein said connector tabs comprise flexible tabs configured for receiving respective perimeter edge regions of said connector circuit board; and wherein, when said vehicular camera is disposed at the vehicle, said vehicular camera captures image data for a vision system of the vehicle.
Claim 2. Cancelled.
Claim 3 The vehicular camera of claim [[2]] 1, wherein said spring element retains said connector circuit board at a predetermined distance from said imager circuit board.. 
Claim 4. Cancelled.
Claim 5. The vehicular camera of claim [[4]] 1, wherein said front housing portion comprises lobes against which the first side of said imager circuit board is urged by said spring element.
Claim 6. The vehicular camera of claim [[4]] 1, wherein said spring element comprises imager tabs that engage the second side of said imager circuit board.
Claim 13. A vehicular camera, said vehicular camera comprising: a housing comprising a front housing portion and a rear housing portion; wherein said front housing portion includes a lens assembly comprising a lens barrel and at least one lens; wherein said rear housing portion includes a connector portion configured to connect to a wire harness of a vehicle when said vehicular camera is disposed at the vehicle; wherein, with said front housing portion and said rear housing portion joined together, an inner cavity of said housing is established; an imager circuit board disposed in the inner cavity of said housing, wherein said imager circuit board comprises a first side and a second side separated by a thickness of said imager circuit board, and wherein an imager is disposed at the first side of said imager circuit board and is in optical alignment with said at least one lens; a connector circuit board disposed in the inner cavity of said housing, wherein circuitry of said connector circuit board is electrically connected to circuitry of said imager circuit board; a spring element disposed in the inner cavity, wherein said spring element comprises a metal spring element; wherein said spring element comprises connector tabs extending from a portion of said spring element that engages said imager circuit board, and wherein said connector tabs comprise flexible tabs configured for receiving respective perimeter edge regions of said connector circuit board;  wherein said spring element retains said imager circuit board in the inner cavity, and wherein said spring element engages said rear housing portion and urges said imager circuit board relative to said rear housing portion in a direction parallel to a longitudinal axis of said lens assembly and in a direction toward said lens barrel; wherein said spring element retains said connector circuit board in the inner cavity and spaces said connector circuit board from said imager circuit board; and wherein, when said vehicular camera is disposed at the vehicle, said vehicular camera captures image data for a vision system of the vehicle.
Claim 15. Cancelled.

Reasons for Allowance
Claims 1, 3, 5, 6-14, and 16-21 are allowed. 
Byrne et al. (US 2010/0097519, hereinafter Byrne) and Gottwald et al. (US 2007/0252910, hereinafter Gottwald) are the most relevant prior art of record but fail to anticipate or render obvious the following limitations as claimed.
Re claim 1, Byrne fails to teach or suggest “… an imager circuit board disposed in the inner cavity of said housing, wherein said imager circuit board comprises a first side and a second side separated by a thickness of said imager circuit board, and wherein an imager is disposed at the first side of said imager circuit board and is in optical alignment with said at least one lens; a connector circuit board disposed in the inner cavity of said housing and retained therein by said spring element, wherein circuitry of said connector circuit board is electrically connected to circuitry of said imager circuit board; wherein said imager circuit board is retained in the inner cavity by a spring element that engages said rear housing portion and urges said imager circuit board relative to said rear housing portion in a direction parallel to a longitudinal axis of said lens assembly and in a direction toward said lens barrel; wherein said spring 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Independent claims 13 and 17 recites similarly allowed limitations.
Dependent claims 3, 5, 6-12, 14, 16, and 18-21 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Byrne and Gottwald are the most relevant prior art of record but fail to anticipate or render obvious the aforementioned limitations as claimed.
Byrne discloses a camera (Figures 1a/1b) for a vision system for a vehicle (paragraphs 0023-0024), said camera comprising: a housing (Figure 1b, front and rear housing members 36 and 38, respectively) comprising a front housing portion and a rear housing portion (paragraph 0023 and 0026-0027); wherein said front housing portion includes a lens barrel having a lens assembly (paragraph 0025; see Figure 1a); wherein said rear housing portion includes a connector portion configured to connect to a wire harness of a vehicle when said camera is disposed at the vehicle (Figure 1b, paragraph 0027); an imager circuit board (Figure 1b, imaging element 33) is disposed in said inner cavity of said housing, and wherein an imager is disposed at said imager circuit board and optically aligned with said lens assembly (see  Figure 1b; paragraph 0025); wherein said imager circuit board is held in said inner cavity by a spring element that urges said imager circuit board in a direction parallel to a longitudinal axis of said 
Gottwald discloses, an image recording system, particularly for use in a motor vehicle, and a method for producing an image recording system are provided.  The image recording system includes an image sensor, an optical unit, a housing and fastening arrangement for fixing the image sensor in position relative to the housing, permit axial alignment of the main axis of the image sensor and the main axis of the optical unit relative to each other (Abstract, fig 1).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696